Exhibit 10.2

 

SHARE SALE AGREEMENT

 

 

THIS SHARE SALE AGREEMENT (the "Agreement") is made and entered into as of
January 29, 2018 by and between the sellers set forth on Schedule 1, attached
hereto and incorporated herein (collectively, the "Sellers") and TANG WAI CHONG
ELDEE, a Singapore citizen with Identity Card No.: XXXX and having an address at
36 Kaki Bukit Place #04-01, Singapore 416214 ("Buyer"), with respect to the sale
of shares of capital stock of GOLD UNION, INC., a Delaware corporation (the
"Company").

 

1.             Sale and Transfer of Shares. Subject to the terms and conditions
of this Agreement, the Sellers hereby sell and transfer to the Buyer and his
designees (if any) as stated in Schedule 2 attached hereto, and the Buyer hereby
purchases and accepts the transfer of Nine Hundred and Twenty Five Million
(925,000,000) shares in aggregate of Common Stock of the Company (the "Sale
Shares"), from the Sellers at a purchase price of US$0.00008 per share, for
aggregate consideration of United States Dollars Seventy Thousand Only
(US$74,000) (the "Total Purchase Price").

 

2.             Appointment of Escrow Agent. In connection with the sale and
purchase of the Sale Shares, the Sellers and the Buyer shall, upon signing this
Agreement, enter into and be bound by the terms of that certain Escrow Agreement
by and among the Buyer, the Sellers and the Escrow Agent (the "Escrow
Agreement"), a copy of which for signing is attached hereto and incorporated
herein as Schedule 3. Undefined capitalized terms used herein shall have the
meanings ascribed to them in the Escrow Agreement.

 

3.             Representations, Warranties and Acknowledgments of the Buyer. The
Buyer hereby represents, warrants, acknowledges and agrees that:

 

3.1       Buyer Account. The Buyer is purchasing the Sale Shares for its own
account and the accounts of the designees (if any) as stated in Schedule 2
hereto attached, and not directly or indirectly for the account of any other
person. The Buyer is not purchasing the Sale Shares with a view to distribution
or resale thereof except in compliance with the Securities Act of 1933, as
amended (the "Act") and any applicable state securities laws. The Buyer is not a
party to any contract, undertaking, agreement or arrangement with any person
other than the designees (if any) as stated in Schedule 2 hereto attached to
sell, transfer, encumber, pledge, hypothecate or grant participations to such
person or to any third person, with respect to any of the Sale Shares.

 

3.2       Restricted Shares.

 

3.2.1       The Buyer understands that all of the Sale Shares have not been
registered under the Act, in reliance on an exemption therefrom for transactions
not involving any public offering (the "Restricted Shares"). The Restricted
Shares are restricted securities as such term is defined in Rule 144 promulgated
under the Act and may be resold without registration under the Act and the
applicable rules and regulations under the Act only in very limited
circumstances. To the knowledge of the Sellers, the Company has made no
agreements, covenants or undertakings whatsoever to register any of the
Restricted Shares under the Act and there can be no assurance that the Company
will enter into such agreements, covenants or undertakings. The Sellers make no
representations, warranties or covenants whatsoever regarding the availability
of any exemption from registration under the Act, including, without limitation,
any exemption for limited sales in routine brokers' transactions pursuant to
Rule 144 under the Act, to this or any subsequent transfer. Any such exemption
pursuant to Rule 144, if available at all, will not be available unless: (i) a
public trading market then exists in the Company's Common Stock, (ii) agency,
and that no such agency has passed on the accuracy or adequacy of disclosures
made to the Buyer by the Seller or the Company. No federal or state governmental
agency has passed on or made any recommendation or endorsement of the Restricted
Shares or an investment in the Company.

 

3.2.3       The Buyer agrees that all offers and sales of the Sale Shares shall
be made in accordance with the terms and provisions of this Agreement and the
Act, including without limitation, Rule 144 promulgated under the Act, pursuant
to a registration of the Restricted Shares under the Act, or pursuant to an
available exemption from the registration requirements of the Act. The Buyer
recognizes and agrees that there currently is no public trading market for the
Sale Shares and that there can be no assurance that such a public trading market
will develop. As a result, the Buyer may be unable to sell or dispose of its
interest in the Company and must be able to bear the economic risk of holding
the Sale Shares indefinitely.

 

3.3       Accredited Investor. The Buyer is an accredited investor as such term
is defined in Rule 501 promulgated under the Act.

 

 

 



 1 

 

 

3.4       Access to Information. The Buyer confirms that all requested document,
records, and books pertaining to the investment in the Company and its proposed
business and/or proposed sale and transfer of its assets (directly or indirectly
owned) that had occurred before the date of this Agreement, have been and will
be, in accordance to the terms and conditions stipulated in the Escrow
Agreement, made available to the Buyer for review. The Buyer has had the
opportunity to ask questions of, and to receive answers from, appropriate
executive officers of the Company with respect to the transfer, the Sale Shares
and this Agreement and with respect to the business, affairs, financial
condition and results of operations of the Company. The Buyer has had access to
financial and other information about the Company in connection with this
investment.

 

3.5       Pre-Existing. Relationship. The Buyer has either (i) a pre-existing
relationship with the Company or one or more of its officers or directors
consisting of personal or business contacts of a nature and duration which
enable the Buyer to be aware of the character, business acumen and general
business and financial circumstances of the Company or the officer or director
with whom such relationship exists or (ii) such business or financial expertise
to protect the Buyer's own interests in connection with the purchase of the Sale
Shares.

 

3.6       No Solicitation. The Buyer has not been presented with or solicited by
any leaflet, public promotional meeting, circular, newspaper or magazine
article, radio or television advertisement, or any other form of advertising
concerning the Sale Shares or the Company.

 

3.7       No Representations. Except for the representations set forth in this
Agreement, the Buyer has received no representations or warranties from the
Seller, the Company, or any of their directors, officers, agents or
representatives thereof. In purchasing the Sale Shares, the Buyer is relying
solely on the investigations made by the Buyer.

 

3.8       Experience. The Buyer understands the risks and other considerations
related to he Buyer by the Buyer of the Shares, and the Buyer has such knowledge
and experience financial and business matters that the Buyer (alone or with the
aid of the investment advisors of the Buyer) is capable of evaluating the merits
and risks of purchasing the Shares.

 

3.9       Economic Risk. The Buyer is able to bear the economic risk of an
investment in the Company, has the ability to hold the Sale Shares indefinitely,
the Buyer's overall commitment to investments which are not readily marketable
(such as the Restricted Shares) is not disproportionate to the Buyer's net
worth, and the Buyer has the financial ability to suffer a complete loss of the
Buyer's investment in the Sale Shares.

 

3.10     Advisors. The Buyer has consulted with the Buyer's own advisor(s) with
respect to this Agreement and the transfer, ownership and disposition of the
Sale Shares and has not relied on any advice from any of the Seller or any of
their officers, directors, agents or representatives, including any advice
regarding the potential tax consequences to the Buyer of purchasing the Sale
Shares, from the Seller. The Buyer assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with such Sale Shares.

 

3.11       Power and Authority; No Conflicts. The Buyer has all requisite power,
authority, and capacity to purchase and hold the Sale Shares and to execute,
deliver, and comply with the terms of this Agreement, and such execution,
delivery, and compliance does not conflict with or constitute a default under
any instruments governing the Buyer, any Law, or Order, or any agreement to
which the Buyer is a party or by which the Buyer may be bound.

 

3.12       Reliance; Indemnification. The Buyer understands the meaning and
legal consequences of the Buyer's representations, warranties, covenants, and
other agreements contained in this Agreement, and the Buyer understands that the
Seller has relied upon such representations, warranties, covenants, and
agreements, including those with respect to compliance with applicable
securities laws, rules, and regulations, and the Buyer hereby agrees to
indemnify and hold harmless the Seller and the Seller's respective directors,
officers, agents, representatives, attorneys, and employees, from and against
any and all loss, damage, or liability, together with all costs and expenses
(including attorneys' fees and disbursements), which any of them may incur by
reason of (a) any breach of any of the representations, warranties, covenants,
or agreements of the Buyer contained in this Agreement, or (b) any false,
misleading, incomplete, or inaccurate information contained in this Agreement
executed by the Buyer. All representations, warranties, and covenants contained
in this Agreement, and the indemnification contained in this Section 2.12, shall
survive the termination of this Agreement.

 

 

 



 2 

 

 

3.13       Stop-Transfer Orders. The Buyer agrees that, in order to ensure
compliance with the restrictions referred to herein: (i) the Company may issue
appropriate "stop transfer" instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records; and (ii) the Company shall not
be required (1) to transfer on its books any Sale Shares that have been sold or
otherwise transferred in violation of this Agreement or (1) to treat as the
owner of such Sale Shares or to accord the right to vote or pay dividends to any
transferee to whom such Sale Shares shall have been so transferred.

 

3.14       Legends. All certificates evidencing the Restricted Shares subject to
this Agreement shall, during the term of this Agreement, bear such restrictive
legends as the Company and the Company's counsel deem necessary or advisable
under applicable law or pursuant to this Agreement.

 

4.            Representations and Warranties of the Seller. The Seller
represents to the Buyer with respect to itself only, that the share certificates
and the duly executed irrevocable stock powers delivered by the Seller to the
Buyer through the Escrow Agent (hereinafter and therein in the Escrow Agreement
referred to as "the Certificates And Stock Powers") at the closing of this
Agreement will be valid and binding obligations of the Seller, enforceable in
accordance with their respective terms, and will effectively vest in the Seller
good, valid and marketable title to all the Sale Shares to be transferred to the
Buyer and his designees pursuant to and as contemplated by this Agreement free
and clear of any and all liens except those set forth or created by this
Agreement. The Seller represents and warrants with respect to itself only that
all actions necessary for the transfer of the Sale Shares as described herein
have been or shall be taken in accordance to the terms and conditions as
stipulated in the Escrow Agreement, and that such transfer has been duly
authorized pursuant to its Articles of Organization and limited liability
company agreement. This Agreement will be deemed closed upon the earlier to
occur of (1) the Seller receiving the Total Purchase Price and the Buyer
receiving all the Corporate Documents, the Resignation Letter and the
Certificates And Powers as stated in the Escrow Agreement, or (ii) the delivery
written instruction to the Escrow Agent by or on behalf of the Buyer and the
Seller pursuant to Section 9 of the Escrow Agreement. This Agreement will be
deemed terminated upon the refund of the First Escrow Money (as defined in the
Escrow Agreement) to the Buyer by the Escrow Agent in accordance to the terms
and conditions of the Escrow Agreement.

 

5.           Certain Definitions.

 

5.1       "Governmental Authority" means any United States or foreign government
or any agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, domestic or foreign

 

5.2       "Law" shall mean any constitutional provision or any statute or other
law, rule or regulation of any Governmental Authority, and any decree,
injunction, judgment, order, ruling, assessment or writ.

 

5.3       "Order" shall mean any award, decision, injunction, judgment, order,
decree, ruling, writ, subpoena or verdict entered, issued, made or rendered by
any Governmental Authority or by any arbitrator.

 

6.            Miscellaneous Provisions.

 

6.1       Notices. All notices, demands, consents, approvals, requests and other
communications (collectively "Notice") required or permitted hereby shall be in
writing and shall be deemed to have been duly and sufficiently given only if (a)
personally delivered with proof of delivery thereof (any Notice so delivered
being deemed to have been received at the time so delivered), or (b) sent by
Federal Express (or other similar overnight courier) (any Notice so delivered
being deemed to have been received only when delivered), (c) sent by telecopier
or facsimile or email (any Notice so delivered being deemed to have been
received if a copy is also delivered by one of the other means of delivery and
shall be deemed to have been received (i) on the business day so sent, if so
sent prior to 4:00 p.m. (based upon the recipient's time) of the business day so
sent, and (ii) on the business day following the day so sent, if so sent on a
non-business day or on or after 4:00 p.m. (based upon the recipient's time) of
the business day so sent (unless actually received by the addressee on the day
so sent)), or (d) sent by registered or certified mail, postage prepaid, at a
post office regularly maintained by the postal service in the country where the
sender has a address that is stated in this Agreement (any Notice so sent being
deemed to have been received only when delivered), in any such case addressed to
the respective parties as follows:

 



If to the Buyer   If to the Seller       Address: 36 KAKI BUKIT PLACE #04-01,
SINGAPORE 416214   Address: 264 BANGBON 1 RD
BANGBON DISTRICT     BANGBON SEC email: eldee@nobleinfotech.org   BANGKOK, 10510
THAILAND       Attention: TANG WAI CHONG ELDEE   email: eldee@nobleinfotech.org
          Attention: CHOU PEI-CHI (“Seller Representative”)

  

 

 



 3 

 

 

or to such other address or party as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address or addresses shall only be effective upon receipt.

 

6.2       Binding Effect. This Agreement shall be binding upon the heirs, legal
representatives and successors of the parties and shall inure to the benefit of
their respective successors and assigns; provided, however, that the Buyer may
not assign any rights or obligation under this Agreement.

 

6.3       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts entered into and to be performed entirely within the State of Nevada
by residents of the State of Nevada. Any action or proceeding arising out of or
relating to this Agreement must be instituted in federal or state court in Clark
County, Nevada.

 

6.4       Entire Agreement. This Agreement constitutes the entire agreement of
the parties pertaining to the Sale Shares and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.

 

6.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. This Agreement may also be executed
and delivered by facsimile signature and in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6.6       Entire Agreement: Enforcement of Rights. This Agreement and the
exhibits hereto sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.

 

6.7       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

6.8       Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

[signatures appear on the following page]

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Sale Agreement
as of the date first above written.

 

 

Buyer

 

 

/s/ TANG WAI CHONG ELDEE

TANG WAI CHONG ELDEE
Singapore ID No: xxxxxxxxx

 

 

 

Seller

 

/s/ KAO WEI-CHEN

KAO WEI-CHEN

Taiwan Passport No.: xxxxxxxxx

 

 

 

 

 

 



 5 

 

 

Schedule 1
List of Seller

 



Name of Seller Address Nationality PASSPORT No. KAO WEI-CHEN L8-09 WISMA BU 8 NO
11
LEBUH BANDAR UTAMA
BANDAR UTAMA PJU 6
PETALING JAYA
SELANGOR DURAL
EHSAN, 47600
MALAYSIA TAIWAN XXXXXXX                        

 

 

 



 

 



 6 

 

Schedule 2


 

 

Buyer's Designees

 

There is no Buyer's Designee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

Schedule 3

 

Escrow Agreement

 

(Escrow Agreement to be signed by the Parties herein and the Escrow Agent after
the signing of this
Agreement by all Parties herein)

 

[See Attachment]

 

 

 

 

 

 

 

 

 

 

 



 8 

 